 


114 HR 2272 IH: Intelligence Budget Transparency Act of 2015
U.S. House of Representatives
2015-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2272 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2015 
Mrs. Lummis (for herself, Mr. Welch, Mr. Gutiérrez, Mr. Price of North Carolina, Mr. Sensenbrenner, and Mr. Jordan) introduced the following bill; which was referred to the Committee on the Budget
 
A BILL 
To amend section 1105 of title 31, United States Code, to require that the annual budget submissions of the Presidents include the total dollar amount requested for intelligence or intelligence related activities of each element of the Government engaged in such activities. 
 
 
1.Short titleThis Act may be cited as the Intelligence Budget Transparency Act of 2015. 2.Funding for intelligence activities of each element of the GovernmentSection 1105(a) of title 31, United States Code, is amended by redesignating the second paragraph (37) as paragraph (39) and by adding at the end the following new paragraph: 
 
(40) 
(A)the total dollar amount proposed in the budget for intelligence or intelligence related activities of each element of the Government engaged in such activities in the fiscal year for which the budget is submitted and the estimated appropriation required for each of the ensuing four fiscal years; and (B)as used in subparagraph (A), the term element of the Government refers to each element of the intelligence community as defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).. 
 
